*562The above entitled matter came duly on for hearing before the Supreme Court of Minnesota, Oscar R. Knutson, Chief Justice, presiding, in chambers, in the State Capitol Building in the city of St. Paul, Minnesota, on the 20th day of October, 1970, at 2 p. m., upon a motion by the petitioner, the State Board of Law Examiners, for an order concluding the above entitled proceeding, a suspension of the respondent’s license to practice law as an officer of the courts of the State of Minnesota for an indeterminate period, and incorporating the representations, covenants and restrictions contained in the stipulation attached to the motion of the petitioner. Kenneth M. Anderson, president, and Herbert C. Davis, counsel for the State Board of Law Examiners, appeared on behalf of the State Board of Law Examiners. Curtis J. Hall has joined in the motion and appeared before the court in connection with this proceeding on July 14, 1970.
The court, being fully advised in the premises, upon the motion of the State Board of Law Examiners, concurred in by the respondent, and upon the stipulation between the respective parties in this proceeding, makes the following order:
It Is Ordered that the above entitled proceeding be and is hereby concluded upon entry of this order without further costs to either party.
It Is Further Ordered that the license of the respondent to practice law as an officer of the courts of the State of Minnesota be and is hereby suspended for an indeterminate period.
It Is Further Ordered that the representations, convenants and conditions contained in the stipulation attached to the motion of the petitioner herein be and are hereby confirmed and approved by the court and incorporated in this order as though fully set forth herein.
It Is Further Ordered that in the event that the representations contained in such stipulation shall be untrue, or in the event that respondent shall fail to perform the covenants and agreements contained in the stipulation, the State Board of Law Examiners shall be entitled to exercise any rights, options, or privileges conferred upon it by the terms of the stipulation incorporated herein.
It Is Further Ordered that at the time respondent shall present a petition to this court to terminate the order of suspension entered herein, or to be authorized to practice law before the courts of Minnesota, that respondent be required to submit his application for such relief in the same manner and to make the same showing as is *563then required by the rules and decisions of this Court upon submission of a petition for reinstatement by an attorney following his disbarment.
Dated: This 20th day of November, 1970.
By the Court
Oscar R. Knutson
Chief Justice